IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-50879
                         Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

KEITH BRYANT WEBB,

                                      Defendant-Appellant.


                       ---------------------

          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. EP-96-CV-121

                       ---------------------

                         December 1, 1998

Before KING, BARKSDALE, and STEWART, Circuit Judges

PER CURIAM:*

     Keith Bryant Webb, a federal inmate (# 19665-080), appeals

the district court’s denial of his third motion to vacate

sentence filed pursuant to 28 U.S.C. § 2255.    Webb argues that

the district court erred in denying his motion based on a finding

that he abused the § 2255 procedure under Rule 9(b) of the Rules

Governing Section 2255 Proceedings.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-50879
                               - 2 -

     Webb has failed to show cause for his failure to raise in

his previous § 2255 motions his claims that the federal trial

court lacked jurisdiction over him, nor has he shown that a

fundamental miscarriage of justice will result if his claims are

not entertained.   See United States v. Flores, 993 F.2d 231, 234

(5th Cir. 1993); Saahir v. Collins, 956 F.2d 115, 120 (5th Cir.

1992) (§ 2254 case).   The district court did not abuse its

discretion in dismissing the § 2255 motion under Rule 9(b).     See

Saahir, 956 F.2d at 120.

     Webb’s “Petition in Response to the Lower Court Missing

Initial Arraignment Transcript and Seal Court Order” is DENIED.

     AFFIRMED.